DETAILED ACTION
The action is responsive to the following communications: the Application filed November 19, 2020 and the information disclosure statement (IDS) filed November 19, 2020, December 14, 2020, January 29, 2021, February 26, 2021, April 15, 2021, May 11, 2021, June 26, 2021, August 11, 2021, November 15, 2021 and March 22, 2022. This application is a CON of 16/005,493.
Claims 1-21 are pending. Claims 1, 7, 14 and 18 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2020, December 14, 2020, January 29, 2021, February 26, 2021, April 15, 2021, May 11, 2021, June 26, 2021, August 11, 2021, November 15, 2021 and March 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1-30 of US Patent No. 10,867,675. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihara (US 2003/0147269).
Regarding independent claims 1, 7, 14 and 18, Nishirara discloses an apparatus (see e.g., FIG. 5), comprising: 
a first memory cell (41B, e.g., MC401) comprising a dielectric capacitor (C401) configured to a first charge that represents a data bit through a logical value; 
a second memory cell (31B, e.g., TR301 and FC302) comprising a ferroelectric capacitor (e.g., FC302) configured to store a second charge that represents a data bit through a logical value; 
a bit line (BL31 coupled BL41) selectably coupled to the dielectric capacitor of the first memory cell and to the ferroelectric capacitor of the second memory cell; 
a first word line (WL31) selectably coupled to the first memory cell; and 
a second word line (WL41) selectably coupled to the second memory cell, 
wherein, when the first and second word lines are driven to a same voltage (see FIG. 6A and FIG. 6I), the first memory cell is further configured store the first charge to the dielectric capacitor of the first memory cell and the second memory cell is configured to restore the second charge to the ferroelectric capacitor (see FIGS 17 and 19, and accompanying disclosure, e.g., 0146: … a general ferroelectric memory, a restorage operation is always performed …).
Regarding independent claims 7, 14 and its method claim 18 are rejected for the same reason set forth above as applied to claim 1, as being anticipated by e.g., FIG. 5 and accompanying disclosure of Nishihara.
Regarding claims 2 and 8-9, which depends from claim 1, Nishirara discloses a sense amplifier (FIG. 5: 341) coupled to the bit line, wherein the sense amplifier is configured to transfer data between the first memory cell and the second memory cell (see e.g., FIG. 5 and accompanying disclosure).
Regarding claims 5 and 10, which depends from claim 1, Nishirara discloses the first memory cell is vertically displaced relative to the second memory cell (see e.g., FIG. 5).
Regarding claim 6, which depends from claim 1, Nishirara discloses the ferroelectric capacitor of the second memory cell includes a first plate (e.g., PL31), a second plate (e.g., PL32), and a ferroelectric material disposed between the first and second plates, the first plate coupled to a first plate line structure (see e.g., FIG. 5).
Regarding claims 11-13, which depends from claim 7, Nishirara discloses the first ferroelectric capacitor of the second memory cell includes a first plate, a second plate, and a ferroelectric material disposed between the first and second plates, the first plate coupled to a first plate line structure of the first plate line; and the second ferroelectric capacitor of the second memory cell includes a first plate, a second plate, and a ferroelectric material disposed between the first and second plates, the first plate coupled to the first plate line structure of the first plate line, wherein: the first dielectric capacitor of the first memory cell includes a first plate, a second plate, and a dielectric material disposed between the first and second plates, the first plate coupled to a second plate line structure; and the second dielectric capacitor of the first memory cell includes a first plate, a second plate, and a dielectric material disposed between the first and second plates, the first plate coupled to the second plate line structure, and wherein the first plate line structure coupled to a voltage driver that is configured to toggle the voltage on the first plate line structure when data is written to the first memory cell, and wherein the second plate line structure is coupled to a constant voltage (see e.g., FIG. 5 and accompanying disclosure).
Regarding claims 15-16, which depends from claim 14, Nishirara discloses wherein the memory controller comprises a biasing component configured to apply voltages to the first and second bit lines, and a first word line selectably coupled to the first memory cell; and a second word line selectably coupled to the second memory cell, and wherein the biasing component is further configured to apply voltages to the first and second word lines to activate the first and second memory cells, respectively (see e.g., FIG. 5 and accompanying disclosure).
Regarding claim 19, which depends from claim 14, Nishirara discloses wherein the second memory cell includes a capacitor plate line structure and writing the data bit to the second memory cell includes toggling a voltage of the capacitor plate line structure between a first voltage and a second voltage (e.g., FIGS. 5-7 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 20-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nishihara (US 2003/0147269) in view of e.g., Koike (US 5,617,349).
Regarding claims 3-4 and 20-21, Nishihara teaches the limitations of claims 1 and 18, respectively.
Nishihara does not explicitly disclose the dielectric capacitor of the first memory cell is a first dielectric capacitor and the first memory cell further comprises a second dielectric capacitor configured to store a charge that is complementary to the logical value stored by the first dielectric capacitor; and wherein the ferroelectric capacitor of the second memory cell is a first ferroelectric capacitor and the second memory cell further comprises a second ferroelectric capacitor configured to store a charge that is complementary to the logical value stored by the first ferroelectric capacitor.
However, extending from a single bit line memory structure to complementary bit line structure for storing a charge that is complementary to the logic value is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Koike (US 5,617,349), e.g., FIG. 17: 12A DATA SIGNAL and /12A DATA SIGNAL.
Nishihara and Koike are analogous art because they both are directed to ferroelectric memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nishihara with the specified features of Koike because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize complementary bit line structure because these conventional technology are well established in the art of the memory devices.

Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nishihara (US 2003/0147269).
Regarding claim 17, Nishihara teaches the limitations of claim 14.
Nishihara does not explicitly disclose wherein the apparatus comprises at least one of a computer, notebook computer, laptop, tablet computer, or a mobile phone, the apparatus further comprising an input/output control component configured to manage data communication including the memory access operations.
However, ferroelectric memory device being utilized in computer device is a well-known technology for a type of memory device for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize ferroelectric memory in a computer device because these conventional technology are well established in the art of the memory devices.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825